Bartlett, J.
If the plaintiff had testified, and the purpose of the evidence introduced by the defendant was to impeach his credit as a witness, as we infer from the argument, the evidence offered by the plaintiff was inadmissible in answer to it. "Without inquiring what authority is now due to the case of French v. Merrill, 6 N. H. 468, it is quite sufficient that the present case falls within the rule laid down in Reed v. Spalding, 42 N. H. 114, for bere appears no evidence of any change in bis relations to the party or cause since tbe former statements were made. If, however, the evidence of the former statements of the plaintiff were introduced by the defendant as the admission of a party, the evidence offered by the plaintiff in reply was equally inadmissible, for he could not rebut the effect of those statements by proving other statements made at other times in his own favor, which fall within the ordinary rule as to the declarations of a party when offered by himself. Barker v. Barker, 16 N. H. 338; Woods v. Allen, 18 N. H. 33.

The exception must be overruled.